I114th CONGRESS2d SessionH. R. 6204IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Foster introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend section 262 of the Museum and Library Services Act to authorize the Director of the Institute of Museum and Library Service to award grants to institutions of higher education for courses that use only publicly available digital resources for required reading assignments, and for other purposes. 
1.Short titleThis Act may be cited as the No Cost Educational Resources Act. 2.GrantsSection 262 of the Museum and Library Services Act (20 U.S.C. 9162) is amended— 
(1)in subsection (a)— (A)in the matter preceding paragraph (1)— 
(i)by striking nationwide and to and inserting nationwide, to; and (ii)by inserting , and to provide funding for open educational reading material courses after museums; 
(B)in paragraph (3), by striking and at the end; (C)in paragraph (4), by striking the period at the end and inserting ; and; and 
(D)by adding at the end the following:  (5)facilitating the adoption, adaption, and creation of open educational reading materials, and establishing more open educational reading material courses, pursuant to subsection (d).;  
(2)in subsection (c), by striking The Director and inserting Except as provided in subsection (d), the Director; and  (3)by adding at the end the following:  
 
(d)Open educational reading material courses 
(1)DefinitionsFor purposes of this section: (A)The term open educational reading material means a free digital text that is publicly available to be downloaded and redistributed. 
(B)The term open educational reading material course means a science, technology, engineering, or math course offered by an institution of higher education that uses only open educational reading materials as the form of the required readings for the course. (2)ApplicationTo receive a grant under subsection (a)(5), an institution of higher education shall submit to the Director an application that includes— 
(A)a description of how the institution of higher education— (i)plans to facilitate the adoption, adaption, and creation of open educational reading materials by assigning leadership of the grant implementation to library administrators and librarians; 
(ii)has collaborated with science, technology, engineering, and mathematics department faculty in developing the application and plans to continue to collaborate with such faculty in implementing the grant projects; and (iii)plans to collaborate with other institutions of higher education to facilitate the wider adoption, adaption, and creation of open educational reading materials throughout the higher education community; and 
(B)a plan to review the quality of the open educational reading materials used at such institution of higher education. (3)PriorityIn awarding grants under subsection (a)(5), the Director shall give priority to an institution of higher education that— 
(A)enrolls a high number of low-income or minority students, or both; and (B)plans— 
(i)to assign a member of the faculty and a librarian to coordinate the implementation of open educational reading material courses; (ii)to use library resources to facilitate the use of open educational reading materials; 
(iii)to use open educational reading materials as the form of the required readings for science, technology, engineering, and mathematics courses with high enrollment; and (iv)to provide incentives for faculty to use only open educational reading materials as the form of the required readings for their courses, such as monetary awards or dedicated work time to adopt, adapt, or create such materials. 
(4)ReportNot later than 2 years after the date on which the first grant is awarded under subsection (a)(5), the Director shall submit to Congress a report that includes— (A)the number of grants awarded under subsection (a)(5); 
(B)an evaluation of the effect of such grants on increasing the number of science, technology, engineering, and mathematics courses using open educational reading materials as the form of required readings for such courses; and (C)an evaluation of the amount of money saved by students who enroll in open educational reading material courses in comparison to students who enroll in similar courses with required readings that are only available by purchase.  . 
